Case 4:17-cv-12626-MFL-DRG ECF No. 69-1, PageID.1572 Filed 06/11/19 Page 1 of 35


                                                      EXHIBIT 1
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1573
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1497   Page22of
                                                                            of35
                                                                               28



                               THEUNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  ERIC J. HARRIS, SR., individually, and on behalf of
  all others similarly situated, and CAPRECE BYRD,
  BRYANT WATTS, RENAE WHITE, LAURA HERL,
  DR. FRANK McWHORTER, ERIC J. HARRIS, SR.
  and CONNIE BATES, individually on their own                   Case No. 17-cv-12626
  behalf,                                                       Hon. Matthew F. Leitman

                 Plaintiffs,

  v.

  VISALUS, INC., a corporation, et al.,

                 Defendants.



                                     SETTLEMENT AGREEMENT

         Subject to the Court’s approval, Plaintiffs Caprece Byrd, Bryant Watts, Renae White,

  Laura Herl, Dr. Frank McWhorter, and Connie Bates acting on their own behalves (“Individual

  Plaintiffs”); and Plaintiff Eric J. Harris, Sr., acting individually and on behalf of the Settlement

  Class (“Named Plaintiff”); and ViSalus, Inc. (“ViSalus”); and all other Defendants defined

  below, enter into this Settlement Agreement (the “Agreement”) as of this 15th day of May, 2019.

  Plaintiffs and Defendants are referred to herein as the “Parties,” and each may individually be

  referred to herein as a “Party.”

  I.     RECITALS

         A.      Plaintiffs filed a Complaint against the Defendants on August 10, 2017. The

  Complaint was subsequently amended on September 29, 2017 (the First Amended Complaint),

  May 4, 2018 (the Second Amended Complaint), and April 16, 2019 (the Third Amended

  Complaint). ViSalus and certain other Defendants filed motions to dismiss the original Complaint,


  Harris_ViSalus Settlement Agreement
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1574
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1498   Page33of
                                                                            of35
                                                                               28



  and the First and Second Amended Complaints, and they withdrew, without prejudice, their

  motions to dismiss the Second Amended Complaint. In connection with this settlement, the Parties

  stipulated to the filing of the Third Amended Complaint.

           B.    The District Court issued opinions on Defendants’ motions to dismiss certain of

  Plaintiffs’ complaints, granting in part and denying in part these motions. Since 2015, the parties’

  attorneys have been engaged in fact and expert discovery in the companion case Kerrigan et al. v.

  ViSalus et al., Case No. 14-cv-12693 (the “Kerrigan Action”), also pending before Judge Leitman

  in the United States District Court for the Eastern District of Michigan, and the facts and

  circumstances of this case are well-known by all involved.

           C.    The Parties have engaged in arms-length settlement negotiations conducted with

  the assistance of a mediator, Mr. Thomas G. McNeill. These sessions included three full-day

  mediation sessions. The first two sessions were held in Detroit, Michigan in 2017 and 2018, and

  the third session was held in New York, New York in October 2018. The parties have also

  engaged in multiple telephonic discussions with the mediator and counsel for the Parties and their

  insurers in 2018 and 2019.

           D.    At the conclusion of these extended negotiations, the Parties executed a

  Memorandum of Understanding setting forth the basic terms of a settlement, but requiring the

  negotiation and execution of a written settlement agreement, which is subject to approval by the

  Court.

           E.    Plaintiffs believe the claims asserted have merit. However, Plaintiffs recognize

  the risks, expense, and further delay of prosecuting this matter through trial, post-trial

  proceedings, and appeals. Plaintiffs and Class Counsel have considered: (i) the risks posed by

  Defendants’ pending motion to dismiss; (ii) the difficulties in proving the elements of Plaintiffs’

  claims and the alleged class-wide damages; (iii) the risk that any favorable judgment might be


  Harris_ViSalus Settlement Agreement                                                           Page 2
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1575
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1499   Page44of
                                                                            of35
                                                                               28



  reversed on appeal; and (iv) the challenges of collecting on any favorable judgment. The terms

  of this Agreement confer substantial benefits upon the Settlement Class. The Named Plaintiff

  and Class Counsel have determined that the Settlement is fair, reasonable, adequate, and in the

  best interests of Plaintiff and the Settlement Class.

           F.    Defendants maintain that they violated no law, they have done nothing wrong,

  and they have several meritorious defenses to the claims. However, Defendants recognize the

  risks and uncertainties inherent in litigation, the significant expenses associated with defending

  a class action, the costs of trial and later proceedings, and the continued disruption to their

  business operations arising out of burdensome and protracted litigation. Defendants believe that

  the Settlement set forth in this Agreement is likewise in their best interests.

           G.    The Parties jointly intend to submit this Settlement for approval of the District

  Court in which counsel prosecuting the litigation on behalf of Named Plaintiff shall seek to be

  appointed Class Counsel pursuant to Federal Rule of Civil Procedure 23 for the purpose of Final

  Approval.

           NOW, THEREFORE, in consideration of the agreements, releases, and other

  consideration, and intending to be legally bound, the Parties agree that the litigation is settled,

  compromised and dismissed on the merits and with prejudice (except as provided herein),

  without costs to the Parties except as stated herein and subject to approval of the Court, on these

  terms:

  II.      SETTLEMENT TERMS

                 A.      Definitions

                 1.      “Action” means the lawsuit pending in the United States District Court for

  the Eastern District of Michigan as described in the caption to this Agreement.

                 2.      “Benefits-Electing Class Member(s)” means a Class Member who is




  Harris_ViSalus Settlement Agreement                                                           Page 3
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1576
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1500   Page55of
                                                                            of35
                                                                               28



  either not a Cash Payment Eligible Settlement Class Member or has not submitted a Valid

  Election Form electing the Cash Option and is deemed to have elected to receive the Benefits

  Option.

                 3.     “Benefits Option” means the recovery option comprising certain benefits

  and services that Class Members are entitled to receive under this Agreement if they do not elect

  to receive the Cash Option or are not Cash Payment Eligible Settlement Class Members.

                 4.      “Cash-Electing Class Member(s)” means a Cash Payment Eligible

  Settlement Class Member who has submitted a Valid Election Form and elected the Cash Option

  described in this Agreement.

                 5.     “Cash Option” means the recovery option comprising a cash reward that

  Cash Payment Eligible Settlement Class Members may elect to receive under this Agreement.

                 6.     “Cash Payment Eligible Settlement Class Members” means Settlement

  Class Members who, for the first time, reached the rank of National Director (ND) or higher

  during the Class Period.

                 7.     “Class Counsel” means Andrew Kochanowski, Edward Wallace and

  Matthew Prebeg, and their current respective firms, provided the District Court appoints said

  counsel upon approval of the Settlement.

                 8.     “Class Member(s)” means a member of the Settlement Class who does

  not correctly and timely elect exclusion from the Settlement Class.

                 9.     “Class Period” means January 1, 2015 through March 1, 2017.

                 10.    “Complaint” means the Complaint filed by the Plaintiffs on August 10,

  2017, as amended.

                 11.    “Court” means the United States District Court for the Eastern District of

  Michigan, the Honorable Matthew F. Leitman presiding.


  Harris_ViSalus Settlement Agreement                                                         Page 4
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1577
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1501   Page66of
                                                                            of35
                                                                               28



                12.     “Defendants” means each person, entity, and individual named as a

  defendant in the Third Amended Complaint, including ViSalus, Inc., Nick Sarnicola, Ashley

  Sarnicola, Blake Mallen, Ryan Blair, Todd Goergen, Gary J. Reynolds, Vincent Owens, Kevin

  Merriweather, and Michael Craig.

         13.    “Effective Date” means the date on which all of these conditions are met:

                a.      the Parties’ execution of this Agreement;

                b.      the Court’s entry of the Final Approval Order approving this Agreement,

                        entry of an order on attorneys’ fees and costs, and entry of a final

                        judgment dismissing the litigation with prejudice and against Plaintiffs

                        and all Class Members and without costs (other than as provided in this

                        Agreement) subject to this Agreement; and

                c.      passing the earliest date on which: (i) the time for taking an appeal from

                        the Final Approval Order and judgment has expired, with no appeal being

                        filed; or (ii) if an appeal is taken, the highest court to which such appeal

                        may be taken affirms the Final Approval Order and judgment or dismisses

                        the appeal.

         Neither FED. R. CIV. P. 60 nor the All Writs Act, 28 U.S.C. § 1651, shall be considered

  in determining the above-stated times.

                14.     “Election Deadline” means the last date on which a Class Member may

  submit a Valid Election Form. The Election Deadline will be seventy-five (75) days after the

  Preliminary Approval Date.

                15.     “Election Form(s)” mean the forms, substantially in the form attached as

  Exhibits B(1) and B(2), whether in electronic form or “hard copy,” that may be completed by

  Class Members and submitted to the Settlement Administrator to elect settlement benefits as


  Harris_ViSalus Settlement Agreement                                                          Page 5
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1578
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1502   Page77of
                                                                            of35
                                                                               28



  described herein.

                 16.     “Election Period” means the period during which Class Members may

  submit Election Forms under the Court’s order. The Parties agree that the Election Period should

  run for seventy-five (75) days after the Preliminary Approval Date.

                 17.     “Fairness Hearing” or “Final Approval Hearing” means the hearing to be

  held by the Court, on notice to the Settlement Class, to consider final approval of the Settlement.

  Class Counsel will raise at this hearing their motion for attorneys’ fees and costs, however, any

  order relating to Class Counsel’s motion for attorneys’ fees and costs may be separate from the

  Final Approval Order. The Parties will ask the Court to schedule the Fairness Hearing as soon

  as possible after one hundred (100) days from the Preliminary Approval Date.

                 18.    “Final Approval Order” means the Order granting final approval to the

  Settlement. The Final Approval Order shall not be entered earlier than ninety (90) days after the

  appropriate officials have been served with notice of the Settlement under the Class Action

  Fairness Act of 2005, as codified at 28 U.S.C. §§ I 715(b)-(d), with a copy sent to Class Counsel.

                 19.    “Independent Promoter” or “IP” means any person who enrolled in

  ViSalus’s independent promoter program (“IP Program”).

                 20.    “Founders Equity Incentive Plan” or “FEIP” means the promotion offered

  by Defendants between January 1, 2015 and March 1, 2017, where eligible IPs could earn

  incentives beyond those offered in ViSalus’ IP Program.

                 21.    “Named Plaintiff” means Eric J. Harris, Sr.

                 22.    “Individual Plaintiffs” means Caprece Byrd, Bryant Watts, Renae White,

  Laura Herl, Dr. Frank McWhorter, and Connie Bates.

                 23.    “Plaintiffs” means the Named Plaintiff and the Individual Plaintiffs.



  Harris_ViSalus Settlement Agreement                                                           Page 6
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1579
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1503   Page88of
                                                                            of35
                                                                               28



                 24.    “Parties” means the Plaintiffs, ViSalus, and all other Defendants.

                 25.    “Preliminary Approval Date” means the date on which the Court enters the

  Preliminary Approval Order.

                 26.    “Preliminary Approval Order” means the Order granting preliminary

  approval of the Settlement, conditionally approving the form and manner of service of the

  Settlement Notice.

                 27.    “Released Claims” means any manner of actions, causes of action, suits,

  accounts, claims, demands, controversies, judgments, obligations, injuries, damages and

  liabilities of any nature, whenever or however incurred, including claims for costs, fees,

  expenses, penalties, and attorney’s fees, whether class or individual, known or unknown,

  suspected or claimed, that Plaintiffs or any Class Member ever had, now has, or hereafter can,

  shall, or may have, directly, representatively, derivatively, or in any other capacity against any

  of the Released Persons, whether in law or equity or otherwise, arising out of or relating to any

  conduct, act, or omission of any of the Released Persons related to the conduct or similar conduct

  alleged or that could have been alleged in this litigation including, but not limited to, any actions

  for fraud, federal and state securities fraud, misrepresentations, violations of 18 U.S.C. §1962(c)

  and (d), consumer fraud, common law or statutory conversion, negligence, unjust enrichment,

  breach of contract, or other conduct or omissions relating to the IP Program, the Founders’

  Equity Incentive Program, or payments related thereto; or Plaintiffs’ and Class Members’

  transactions and interactions with Defendants relating to their status as IPs or FEIP participants.

                 28.    “Released Persons” means all Defendants and all of their current and

  former parents, subsidiaries, affiliates, predecessors, successors, and assigns, and each of their

  respective, current, and former officers, directors, partners (limited, general and otherwise),


  Harris_ViSalus Settlement Agreement                                                             Page 7
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1580
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1504   Page99of
                                                                            of35
                                                                               28



  owners, employees, agents, attorneys, beneficiaries, and insurers. To avoid doubt, the Released

  Persons who are non­signatories to the Agreement are third-party beneficiaries and may enforce

  the release contained therein, just as the Plaintiffs and Class Members' may enforce any release

  against the Released Persons. Third party beneficiaries who attempt to bring claims, causes of

  action, or seek remedies against Plaintiffs, any Class Members or their counsel relating to

  Released Claims, apart from enforcing the release of Released Claims, or who object to this

  settlement, or who refuse to agree to a dismissal of litigation with each side bearing its own

  costs, shall cease to be Released Persons and are subject to continued litigation.

                 29.    “Settlement” means the settlement embodied in this Agreement.

                 30.    “Settlement Administrator” means Epiq Class Action & Claims Solutions,

  Inc.

                 31.    “Settlement Class” means for the Settlement and this Agreement all U.S.

  Independent Promotors (“IPs”) of ViSalus, Inc. (“ViSalus”) who qualified for units between

  January 1, 2015 through March 1, 2017 in the Founders’ Equity Incentive Plan (“FEIP”).

  Excluded from the class, even if they meet the criteria above, are (i) Defendants, and any IPs

  owned, controlled or otherwise affiliated with any Defendant other than merely by the IP’s status

  as an IP; (ii) IPs who are named defendants, or who are owned, controlled, or otherwise affiliated

  with named defendants in the Kerrigan Action other than merely the IP’s status as an IP; (iii)

  the presiding judge(s) and his or her (or their) immediate family; (iv) any individual who elects

  to be excluded from the Settlement Class; and (v) any person who has previously released claims

  against Defendants or whose claims have been fully and finally adjudicated by a court with

  jurisdiction over the claims.

                 32.     “Settlement Notice” is the notice, Exhibit A, to the Settlement Class that


  Harris_ViSalus Settlement Agreement                                                          Page 8
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1581
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1505   Page10
                                                                           10of
                                                                             of35
                                                                                28



  provides important information to the Class concerning the Settlement, and directs the Class to

  the Detailed Notice, which describes the Settlement and the Agreement substantially in the form

  attached as Exhibit C and for which the Court has approved the form and manner of service.

                 33.      “Settlement Notice Date” is the date by which the Settlement Notice will

   be disseminated to the Settlement Class, which the Parties shall request to be thirty (30) days

   after the Preliminary Approval Date.

                 34.     “Valid Election Form” means an Election Form completed, timely and

  properly submitted, and corroborated by the list of class members.

                 35.     “Vi-Net” or “Vi-Net Pro” means the ViSalus website offered to IP’s to

  market an IP’s business and enroll customers online.

         B.     Class Certification

         The Parties acknowledge that as part of this Settlement, the Court will be asked to certify

   a Settlement class under Fed. R. Civ. P. 23(b)(3) as defined herein. If this Agreement fails to

   become effective or is not implemented under its terms, Defendants reserve all rights they may

   have to object to class certification in this litigation, Plaintiffs reserve all rights they have, and

   no representation, concession, or stipulation made in the Settlement or this Agreement shall be

   law of the case or an admission by Defendants or the Named Plaintiff or have any preclusive

   effect against Defendants or the Named Plaintiff or give rise to any form of estoppel or waiver

   by Defendants or the Named Plaintiff in this litigation.

         C.     Settlement Administration

         Subject to the joint approval of Class Counsel and ViSalus, a Settlement Administrator

   will be hired, paid, and funded by ViSalus. The Settlement Administrator will be responsible




  Harris_ViSalus Settlement Agreement                                                               Page 9
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1582
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1506   Page11
                                                                           11of
                                                                             of35
                                                                                28



   for providing the Settlement Notice to the Settlement Class and administering the claims of the

   Class Members. The Settlement Administrator will:

         a.      establish   a   toll-free   number   and    a   settlement   website,   such   as

   www.visalussettlement.com (or another site agreed to by Class Counsel and ViSalus) and then

   having done so, and before sending the Settlement Notice by email, populated it with (a) the

   Settlement Notice, (b) the Third Amended Complaint, (c) the District Court’s decisions on

   motions to dismiss, (d) the Defendants’ Answers, (e) the toll-free number for the Class

   Members to contact the Settlement Administrator, and (f) the Election Form;

          b.     obtain and maintain a database of names and email addresses of the Class

    Members;

          c.     compare that database with other reasonably available sources to increase accuracy;

         d.      take reasonable steps to reduce the likelihood that the emailed Settlement Notice

  will be rejected or blocked by internet providers and “spam” protectors (and inform the Parties if

  it appears the Settlement Notice has been rejected or blocked);

         e.      email the Settlement Notice as approved or directed by the Court with an assigned

  unique claim number that shall be the IP’s identification number as initially created by ViSalus;

         f.      maintain and answer, whether through live or automated means, a toll-free

  telephone number dedicated to the Settlement to assist Class Members in filling out and sending

  in their responses to the Settlement Notice;

         g.      inform Class Members that they may contact Class Counsel if they need

  additional assistance in completing an Election Form;

         h.      provide a blank Election Form to any Class Member who requests one;

         i.      create a list of any Class Member whose email is returned undelivered, and then


  Harris_ViSalus Settlement Agreement                                                        Page 10
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1583
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1507   Page12
                                                                           12of
                                                                             of35
                                                                                28



  send each of those Class Members one follow-on postcard notice by mail to his or her last-known

  address in Defendants’ databases providing the Settlement Notice, in the form of Exhibit A

  referring them to the settlement website;

         j.      maintain all Election Forms and other documents sent by Class Members to

  Settlement Administrator relating to settlement administration;

         k.      compile a list of Class Members who submit Election Forms, verifying whether

  they are Valid Election Forms (including by verifying the identity of the Class Members) and

  recording such elections;

         l.      provide to Class Counsel and ViSalus a list of Class Members who have submitted

  Valid Election Forms and their elections no later than fifteen (15) days after the Election Period

  begins, and after that, provide to Class Counsel and ViSalus a list of additional Class Members

  who have submitted Valid Election Forms and their respective elections weekly for the remainder

  of the Election Period;

         m.      provide Class Counsel and ViSalus a complete and final list of each individual

  Class Member who has excluded himself or herself from the Settlement Class;

         n.      provide Class Counsel and ViSalus a complete and final list of all Class

  Members who have submitted Valid Election Forms with the elections made by each such

  Class Member, within fifteen (15) days after the Election Period ends; and

         o.      administer payments to Settlement Class Members in accordance with the terms

  of this Agreement.

          D.     Settlement Notice

          The Parties agree to cooperate in completing the Settlement Notice, ensuring that the



  Harris_ViSalus Settlement Agreement                                                         Page 11
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1584
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1508   Page13
                                                                           13of
                                                                             of35
                                                                                28



    Settlement Notice complies with the requirements of Fed. R. Civ. P. 23 and due process and

    obtaining Court approval of the Settlement Notice. Since substantially all of ViSalus’s

    communications with the Class Members (other than the mailing of checks) is done by email,

    email is likely the most effective method of notice. The Parties agree that notice by email

    provides the best notice practicable under the circumstances, and will seek Court approval for

    such notice to be delivered by email in the first instance. Notice by email shall take place by

    the Settlement Notice Date. The Parties will file the proposed Settlement Notice with the

    motion for preliminary approval, which shall request Court approval of the form of the

    Settlement Notice and manner of service. The Settlement Notice shall be substantially in the

    form of Exhibit A attached. In addition, counsel for ViSalus shall send (or cause to be sent by

    the Settlement Administrator) notice to the appropriate official(s) under the Class Action

    Fairness Act of 2005, 28 U.S.C. § 1715. ViSalus shall be solely responsible for all costs relating

    to sending the Settlement Notice, administering Election Forms and opt outs, and paying the

    Settlement Administrator.

          In conjunction with the motion for final approval of the settlement and no later than

  eighty-five (85) days after the Preliminary Approval Date, the Parties shall certify to the Court

  compliance with the notice provisions of this Section.

          E.     Consideration for Release of Claims

          Benefits for Settlement Class Members who are not Cash Payment Eligible

  Settlement Class Members or who do not claim a Cash Payment. All Settlement Class

  Members who are not Cash Payment Eligible Settlement Class Members (as defined below) or

  who are Cash Payment Eligible Settlement Class Members who do not claim a Cash Payment (as

  described below) will retain all rights to receive or own Units under the FEIP and will also receive

  the following benefits from ViSalus:


  Harris_ViSalus Settlement Agreement                                                           Page 12
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1585
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1509   Page14
                                                                           14of
                                                                             of35
                                                                                28



                 a.     25% Commission Rate on all sales (both first time sales and subsequent

         sales) made to customers who purchase product from ViSalus for the first time after the

         Effective Date (i.e., new customers) for one (1) year from the Effective Date;

                 b.     Free re-enrollment as an IP on the Basic enrollment track (no purchase

         necessary) for one (1) year from the Effective Date;

                 c.     Free event registration for one (1) event, if any are held within one (1) year

         from the Effective Date, and if none are held within one (1) year, then free event

         registration for the next held event, if held within eighteen (18) months from the Effective

         Date;

                 d.     Free Vi-Net Pro Subscription for:

                        (i)     one (1) year from the Effective Date for all Settlement Class

                 Members who choose the free re-enrollment listed in Section II.E.b. above and who

                 previously paid for Vi-Net Pro; or

                        (ii)    six (6) months from the Effective Date for all Settlement Class

                 Members who choose the free re-enrollment listed in Section II.E.b. above and did

                 not previously pay for Vi-Net Pro.

         Cash Payment Option for Class Members: Settlement Class Members who, for the first

  time, reached the rank of National Director (ND) or higher during the time period that the FEIP

  was offered (January 1, 2015 through March 1, 2017) (“Cash Payment Eligible Settlement Class

  Members”) shall have the option of electing to receive a single cash payment to be paid within

  thirty (30) days of the Effective Date (the “Cash Payment”), subject to the following terms and

  conditions:




  Harris_ViSalus Settlement Agreement                                                         Page 13
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1586
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1510   Page15
                                                                           15of
                                                                             of35
                                                                                28



                a.      Cash Payment Eligible Settlement Class Members who, for the first time

         reached the rank of National Director (ND), Executive Director (ED) or Presidential

         Director (PD) during the time period that the FEIP was offered shall have the option of

         claiming a one-time Cash Payment in the amount of ONE THOUSAND FIVE HUNDRED

         AND 00/DOLLARS ($1,500.00).

                b.      Cash Payment Eligible Settlement Class Members who, for the first time

         reached the rank of Ambassador or higher shall have the option of claiming a one-time

         Cash Payment in the amount of FOUR THOUSAND AND 00/DOLLARS ($4,000.00).

                c.      Cash Payment Eligible Settlement Class Members who elect to receive a

         Cash Payment will forfeit all rights to receive or own Units under the FEIP and will also

         be deemed to have terminated their independent promotership upon the Effective Date.

         Cash Payment Eligible Settlement Class Members who do not elect to receive a Cash

         Payment will retain all rights to receive or own Units under the FEIP.

                d.      All Cash Option payments are subject to pro-rata reduction in the event

         Cash Option Payments and Plaintiff Incentive Award exceeds the total amount of TWO

         HUNDRED EIGHTY-FIVE THOUSAND AND 00/100 DOLLARS ($285,000).

                e.      Within thirty (30) days after the Effective Date, ViSalus, assisted by the

         Settlement Administrator, shall issue a check to each Cash-Electing Class Member. The

         checks shall be delivered to each Cash-Electing Class Member at the address on each Cash-

         Electing Class Member’s Election Form by first-class mail. Each Cash-Electing Class

         Member receiving a check shall have one hundred twenty (120) days from the mailing of

         the check within which to cash the check. Upon the expiration of one hundred twenty (120)

         days from the mailing of the check, the check will become void, provided that the check




  Harris_ViSalus Settlement Agreement                                                     Page 14
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1587
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1511   Page16
                                                                           16of
                                                                             of35
                                                                                28



         was properly mailed to the address listed on the Cash-Electing Class Member’s Election

         Form and the Class Member did not cash the check. Such voiding shall invalidate no

         provision of this Agreement.

         Cash Payment to the Individual Plaintiffs. ViSalus will pay, or cause to be paid, to the

  Individual Plaintiffs Caprece Byrd, Byrant Watts, Renae White, Laura Herl, Dr. Frank McWhorter

  and Connie Bates, the total sum of FOUR HUNDRED FIFTY THOUSAND AND 00/DOLLARS

  ($450,000), inclusive of attorneys’ fees and costs; such funds to be paid within 14 days following

  the Effective Date to Andrew Kochanowski/Sommers Schwartz P.C. for distribution to the

  Individual Plaintiffs in accordance with the agreements they have with counsel.

          F.     Incentive Payments to the Named Plaintiff. For his service to the Class, Class

   Counsel will ask the Court to approve an incentive award to Named Plaintiff Eric J. Harris, Sr.,

   in the amounts of $15,000 (“Plaintiff Incentive Award”). Defendants agree that they will not

   oppose Class Counsel’s request for a Plaintiff Incentive Award that does not exceed $15,000.

   If a Plaintiff Incentive Award is approved by the Court, ViSalus shall make, or cause to make,

   that payment, limited to $15,000, within fourteen (14) days of the Effective Date.

         G.      Other Payments by ViSalus.

               Class Counsel shall request up to ONE HUNDRED FIFTEEN THOUSAND AND

     00/100 DOLLARS ($115,000.00) for their costs and fees. The amount and distribution of the

     fees and costs will rest within the discretion of the Court. Within fourteen (14) days of the

     Effective Date, ViSalus shall pay, or cause to be paid, the amount awarded by the Court to Class

     Counsel. Defendants take no position on an award of costs and fees of up to $115,000 or how

     it should be allocated among Class Counsel. ViSalus’s payment of fees and costs, as awarded

     by the Court in an amount not to exceed $115,000, is a material condition of this Agreement.



  Harris_ViSalus Settlement Agreement                                                        Page 15
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1588
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1512   Page17
                                                                           17of
                                                                             of35
                                                                                28



          H.    Full and Final Settlement

          The Parties agree they are each settling this action voluntarily after consultation with

    experienced legal counsel and that the terms were negotiated at arm’s length and in good faith.

    The Parties intend the Settlement to be a final and complete resolution. The Parties agree to

    cooperate with one another and use their best efforts to finalize and effectuate this Agreement,

    including, but not limited to, seeking the Court’s approval of procedures (including giving the

    Settlement Notice and scheduling the Fairness Hearing under Federal Rules of Civil Procedure

    23(c) and (e)) to obtain Final Approval of the Settlement and the judgment of final dismissal

    with prejudice. The Parties further agree not to do anything to encourage any member of the

    Settlement Class to oppose or obstruct the Settlement or to opt out of the Settlement.

         I.     Release

         Upon the Effective Date and with no further action by the Court or by any Party to this

   Agreement, the Individual Plaintiffs; the Named Plaintiff, the Class Members, and all of their

   respective administrators, executors, personal representatives, heirs, agents, assigns,

   predecessors, and successors (excluding Class Counsel) collectively, the “Releasors,” for good

   and sufficient consideration as described in this Agreement, the receipt and adequacy of which

   is acknowledged and confirmed, shall be deemed to, and have remised, released, and forever

   discharged the Released Claims, which they, or any of them, had or has, or may in the future

   have or claim to have against the Released Persons (including but not limited to any third-party

   beneficiaries of this Agreement). After the Effective Date, the Releasors shall not seek, and are

   hereafter barred and enjoined from seeking, to recover from any Released Persons based, in

   whole or in part, upon the Released Claims or conduct at issue in the Released Claims.

         Releasors also expressly waive and release upon the Effective Date any rights and benefits

  conferred by any provision, statute, regulation, rule, or principle of law or equity of any state or


  Harris_ViSalus Settlement Agreement                                                         Page 16
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1589
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1513   Page18
                                                                           18of
                                                                             of35
                                                                                28



  applicable jurisdiction that provides that a general release does not extend to claims which a person

  or creditor does not know or suspect to exist in his favor at the time of executing the release. The

  Releasors acknowledge that they know that they may hereafter discover facts besides, or different

  from, those facts which they know or believe to be true regarding the subject of this Agreement,

  but that they intend to release fully, finally, and forever all Released Claims, and to further such

  intention, this release shall be and remain in effect notwithstanding the discovery or existence of

  any such additional or different facts.

  III.   PROCEDURES FOR EFFECTUATING SETTLEMENT

         A.      Preliminary Approval

         Within fourteen (14) days of the execution of this Agreement, Named Plaintiff will move

  the Court for an order preliminarily approving the Settlement, substantially in the form of the

  proposed order at Exhibit D, and requesting that the Court:

                 1.      Approve the form and content and manner of service of the Settlement

  Notice to be sent to the Settlement Class via email, substantially in the form of Exhibit A to this

  Agreement;

                 2.      Set the date of the Fairness Hearing, which shall be as soon as possible

  after one hundred (100) days after the Preliminary Approval Date, and shall be included in the

  Settlement Notice, and at which Plaintiff shall request and attempt to obtain entry of an order

  and final judgment, substantially in the form of the proposed order at Exhibit E, which:

                         a.   approves the Settlement as fair, reasonable, and adequate within the

    meaning of Federal Rule of Civil Procedure 23(e) and directs the consummation of the

    Settlement according to its terms;

                         b.   directs that, subject to fulfilling the terms, the litigation be dismissed

    with prejudice and without costs (other than stated herein);


  Harris_ViSalus Settlement Agreement                                                            Page 17
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1590
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1514   Page19
                                                                           19of
                                                                             of35
                                                                                28



                        c.   reserves exclusive and continuing jurisdiction over the Settlement,

    including the administration and consummation of the Settlement, to the Court; and

                        d.   approves, subject to fulfillment of the terms, the release of the

    Released Claims as specified herein as binding and effective on all Plaintiffs and all Class

    Members and permanently bars and enjoins such persons from asserting any Released Claims.

          B.     Treatment of Potential Opt-Outs and Objectors

          Subject to an Order so providing, the Parties agree that:

                 1.    Opt-Outs

          Any member of the Settlement Class, other than the Individual Plaintiffs and Named

   Plaintiff, may elect to be excluded from this Settlement by timely and adequately opting out of

   the Settlement Class. Any member of the Settlement Class who desires to be excluded from the

   Settlement Class must give to the Settlement Administrator by the date specified in the

   Settlement Notice written notice of his or her election to be excluded.

          Any notice of exclusion shall include the following from the member of the Settlement

   Class seeking to be excluded: (a) full name, (b) phone number, (c) address, (d) a statement that

   the person wishes to be excluded from the settlement, and (e) the signature of the person who

   wishes to be excluded from the settlement.

          The last date to opt out of the Settlement Class will be seventy-five (75) days after the

   Preliminary Approval Date, subject to Court approval and inclusion in the Settlement Notice

   (“Opt-Out Deadline”).

         Any member of the Settlement Class who timely and correctly opts out of the Settlement

  Class will not be bound by this Agreement, including any releases.

         The Individual Plaintiffs and the Named Plaintiff agree not to opt out of this Settlement,

  but rather affirmatively to support entry of the Final Approval Order. Plaintiffs, Class Counsel,


  Harris_ViSalus Settlement Agreement                                                        Page 18
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1591
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1515   Page20
                                                                           20of
                                                                             of35
                                                                                28



  Defendants and Defendants’ counsel shall not encourage any member of the Settlement Class to

  opt out or discourage any member of the Settlement Class from participating in this Settlement.

                 2.      Objections

          Any Class Member who wishes to object to this Settlement must file a written objection

  and, if the objector wishes to appear before the Court, a notice of intention to appear before the

  Court at the Fairness Hearing and serve copies of the same on Class Counsel and counsel for

  Defendants. All written objections must: (a) be marked as “Written Objections to Settlement

  Agreement” in Harris, et al. v. ViSalus, et al., Case No. 17-cv-12626; (b) state the objector’s full

  name, address, and telephone number; (c) set forth a brief statement regarding the objections; (d)

  state the reasons for the objections; (e) include copies of any papers that support the objections;

  (f) include the objector’s signature and verification under oath that the objector believes he/she

  is a Settlement Class member; and (g) if the objector wants to be heard at the Fairness Hearing,

  state that the objector intends to appear at the Fairness Hearing. If an attorney makes the

  objection, the written objection must also provide the attorney’s name, address, email address,

  and telephone number. All objectors may be subject to discovery.

          The last date for Class Members to object to the Settlement or file a notice of intention

  to appear at the Fairness Hearing will be seventy-five (75) days after the Preliminary Approval

  Date.

          Individual Plaintiffs and the Named Plaintiff agree not to object to entry of the Final

  Approval Order of this Settlement, but rather affirmatively to support entry of the Final Approval

  Order. Neither the Plaintiffs, Class Counsel, Defendants, nor Defendants’ counsel shall in any

  way encourage any Class Member to object to this Settlement.

           C.    Final Approval of the Court

           Named Plaintiff shall file all motions and other filings to support the request for a Final


  Harris_ViSalus Settlement Agreement                                                          Page 19
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1592
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1516   Page21
                                                                           21of
                                                                             of35
                                                                                28



    Approval Order no later than 85 days after the Preliminary Approval Date. Class Counsel shall

    file all motions and other filings to support the motion for approval of attorneys’ fees and costs

    no later than sixty-five (65) days after the Preliminary Approval Date.

          This Agreement and the Settlement are subject to (1) final approval by the Court and (2)

   final approval of a settlement of the litigation currently captioned Kerrigan Action, which is

   being simultaneously presented for settlement by Class Counsel.

          If the Settlement and the settlement in the Kerrigan Action are both finally approved, the

   Court will enter a judgment dismissing all claims against Defendants with prejudice, subject to

   the terms of this Agreement and the agreement in the Kerrigan Action. Upon filing a petition

   by ViSalus or any of its creditors against ViSalus (1) in any bankruptcy or other insolvency

   proceeding; (2) seeking any relief under any state or federal debtor relief law; (3) to appoint a

   liquidator or receiver; (4) for the reorganization or modification of ViSalus’s capital structure;

   or (5) in any assignment for the benefit of creditors proceeding so any benefit conferred to any

   Plaintiff, Class Member or Class Counsel under this Agreement is deemed a preference or

   otherwise subject to a “claw back,” rescission or otherwise owed back to ViSalus or its estate,

   this Agreement is null, unless ViSalus has already made all payments required under this

   Agreement more than 90 days before such proceeding is initiated, and such payment is not

   subject to the jurisdiction of any such proceeding.

          If this Agreement is not approved or if it is materially modified by the Court or upon

   appeal or remand, any Party may rescind this Agreement in its entirety by written notice to the

   Court and to counsel for the other Parties filed and served within fourteen (14) days of the event

   triggering the right to rescind. If no Party timely elects to rescind, then the Parties shall remain

   bound to the Settlement as so modified. For this paragraph, a “material modification”

   significantly affects the rights or obligations of one or more of the Parties. Without limiting the


  Harris_ViSalus Settlement Agreement                                                           Page 20
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1593
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1517   Page22
                                                                           22of
                                                                             of35
                                                                                28



   preceding and by way of illustration only, (a) any change to the Release in this Agreement; and

   (b) any material change to the Final Approval Order, shall be deemed to be a material

   modification.

          D.     Termination of Agreement

          This Agreement shall terminate: (a) automatically if the Court fails to approve the

    Agreement or the agreement in the Kerrigan Action; (b) at the timely election of any Party, in

    the event of any proposed material modification of this Agreement by the other Party as a

    condition to approval of the Settlement, except for proposed modifications to the Class Notice;

    (c) at the timely election of ViSalus, in the event of any proposed material modification of the

    Class Notice by the plaintiffs as a condition to approval of the Settlement; (d) prior to the Court’s

    approval of this Agreement, upon the agreement of the Parties through their counsel; or (e) at

    the timely election of ViSalus, in the event that more than fifteen (15) Class Members,

    independent of any communications or advice by any Defendant, opt-out of the Settlement.

          E.    Effect of Termination of Agreement

          If this Agreement is terminated, each Party shall return to his, her, or its respective status

   as of the execution of this Agreement, and the Parties shall proceed as if this Agreement had

   not been executed and any related orders had not been entered, preserving all of their respective

   claims and defenses.

  IV.    MISCELLANEOUS PROVISIONS

         A.        Costs

         Except as otherwise provided in this Agreement, each Party shall bear its own costs,

  attorneys’ fees, and expenses.

         B.        Entire Agreement

         This Agreement, with its Exhibits, constitutes the entire agreement between the Parties


  Harris_ViSalus Settlement Agreement                                                             Page 21
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1594
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1518   Page23
                                                                           23of
                                                                             of35
                                                                                28



  regarding the Settlement and supersedes all prior negotiations, communications, memoranda,

  and agreements between the Parties. Neither Plaintiffs nor Defendants are entering into this

  Agreement in reliance upon any representations, warranties, or inducements other than those

  contained in this Agreement.

         C.        Amendments

         This Agreement may be modified or amended only by a writing signed by the Parties or

  their counsel.

         D.        Extensions of Time

         The Parties may jointly request that the Court allow reasonable extensions of time to

  carry out the Agreement without formally amending this Agreement.

         E.        The Parties’ Authority

         Under the Court’s order designating them as class counsel, Class Counsel represent and

  warrant they may take all actions required or permitted to be taken by or on behalf of the Named

  Plaintiff and the Settlement Class and Class Members to effectuate this Agreement. Subject to

  the significance of the event, Class Counsel also may enter into modifications or amendments to

  this Agreement on behalf of the Named Plaintiffs, the Settlement Class and the Class Members.

         ViSalus and ViSalus’s counsel represent and warrant that the undersigned acting on

  behalf of ViSalus have authority to execute this Agreement on behalf of ViSalus. Each of the

  other Defendants and their counsel represent and warrant that the undersigned acting on their

  behalf have the authority to execute this Agreement on their behalf.

         F.        Counterparts

         The Parties may execute this Agreement in one or more counterparts, all of which together

  shall be deemed the same instrument. The Parties agree that they may file a copy of the executed

  counterparts for the motion to approve the Settlement, either in portable document format or some


  Harris_ViSalus Settlement Agreement                                                       Page 22
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1595
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1519   Page24
                                                                           24of
                                                                             of35
                                                                                28



  other suitable electronic form, as an exhibit to Plaintiff’s Motion for Preliminary Approval without

  the need to collate and file a copy with original signatures.

         G.      Binding Nature

         This Agreement shall be binding upon the heirs, executors, administrators, successors,

  and assigns of Named Plaintiffs, Class Members, and Defendants.

         H.      Construing the Agreement

         This Agreement shall not be construed more strictly against one Party than another

  regardless of who drafted it. The Parties recognize this Agreement results from arms-length

  negotiations between the Parties, and they acknowledge that all Parties have contributed

  substantially to preparing this Agreement; so, the doctrine of contra proferentum shall not apply

  in construing this Agreement, nor shall any other such similar doctrine apply. Each Party

  acknowledges that it has been and is being advised by competent legal counsel of the Party’s own

  choice and understands this Agreement, and the meaning and import thereof, and that such Party’s

  execution of this Agreement is with the advice of such Party’s counsel and of such Party’s own

  free will. Each Party represents and warrants it has enough information regarding the litigation,

  the Settlement, and the other Parties to reach an informed decision and has, independently and

  without relying on other Parties, and based on it has deemed appropriate, made its own decision

  to enter into this Agreement and was not fraudulently or otherwise wrongfully induced to enter

  into this Agreement.


         I.      Taxes

         Each individual, including the Individual Plaintiffs, Named Plaintiff, Class Members, and

  Class Counsel receiving funds under this Agreement shall be solely responsible for filing all

  information and other tax returns necessary or making any tax payments related to funds received

  by each under this Settlement Agreement.



  Harris_ViSalus Settlement Agreement                                                         Page 23
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1596
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1520   Page25
                                                                           25of
                                                                             of35
                                                                                28



          J.     Choice of Law

           This Agreement shall be governed by and interpreted under the substantive law of the

    State of Michigan, exclusive of its choice of law principles.

          K.     Jurisdiction

          The Parties submit to the exclusive jurisdiction of the United States District Court for the

  Eastern District of Michigan to enforce this Agreement or implementing any part of the Settlement

  embodied in this Agreement.

          L.     No Admissions

          Neither this Agreement nor any proceedings connected with it shall be deemed or

  construed to be an admission by any Party or any Released Person of any wrongdoing or liability

  or evidence of any violation by Defendants of any federal or state statute or law, and evidence

  thereof shall not be discoverable or used, directly or indirectly, except in a proceeding to interpret

  or enforce this Agreement. This Agreement represents the settlement of disputed claims and does

  not constitute, nor shall it be construed as, an admission of the correctness of any position asserted

  by any Party, or an admission of liability or of any wrongdoing by any Party, or as an admission

  of any strengths or weaknesses of the Named Plaintiff’s, the Individual Plaintiffs’, or the

  Settlement Class’s claims or Defendants’ defenses.

          M.    Headings

          The captions and headings employed in this Agreement are for convenience only, are not

  a part of the Agreement, and shall not be used in construing or interpreting the Agreement.

           N.    Dates and Days

          Except as specifically provided for, where this Agreement refers to any period in days, it

  shall be understood to refer to calendar days; however, if the end date of the period falls on a

  weekend or federal holiday, then the end date shall be the next day that is not a weekend or federal


  Harris_ViSalus Settlement Agreement                                                            Page 24
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1597
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1521   Page26
                                                                           26of
                                                                             of35
                                                                                28



  holiday.

         IN WITNESS WHEREOF, the Parties have executed this Agreement, as of the date and

  year first above written.

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///                             [Signature page follows]

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///



  Harris_ViSalus Settlement Agreement                                               Page 25
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1598
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page27
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1599
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page28
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1600
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page29
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1601
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page30
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1602
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page31
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1603
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page32
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case4:17-cv-12626-MFL-DRG
Case 4:17-cv-12626-MFL-DRG ECF
                           ECFNo.
                               No.68-2
                                  69-1, PageID.1604
                                        filed 05/23/19 Filed 06/11/19 Page
                                                        PageID.1522   Page33
                                                                           27of
                                                                             of35
                                                                                28




   For the Plaintiffs:                   For the Defendants:
   Eric J. Harris, Sr.                   VISALUS, INC.

   ______________________________
                                         By: ___________________________
   Caprece Byrd                              Blake Mallen
                                             Its: President
   ______________________________

   Bryant Watts                          QUARLES & BRADY LLP

   ______________________________
                                         By: ____________________________
   Renae White                               Edward A. Salanga
                                             Attorneys for Defendants ViSalus,
   ______________________________            Inc., Nick Sarnicola, Ashley
                                             Sarnicola, Blake Mallen, Ryan
   Laura Herl                                Blair, Todd Goergen, Gary J.
                                             Reynolds, Kevin Merriweather and
   ______________________________            Michael Craig

   Dr. Frank McWhorter

   ______________________________

   Connie Bates

   ______________________________


   SOMMERS SCHWARTZ, P.C.


   By: ___________________________
      Andrew Kochanowski
      Attorneys for Plaintiffs




  Harris_ViSalus Settlement Agreement                                    Page 26
Case 4:17-cv-12626-MFL-DRG ECF No. 69-1, PageID.1605 Filed 06/11/19 Page 34 of 35

   Case 4:17-cv-12626-MFL-DRG ECF No. 68-2 filed 05/23/19   PagelD.1523   Page 28 of 28




       PREBEG, FAUCETT & ABBOTT,
       PLLC


       By:~
          Mathew J.M. Prebeg
          Attorneys for Plaintiffs

       WEXLER WALLA CE LLP


       .e.:Edward A. Wallace
           Attorneys for Plaintiffs




      Harris_ViSalus Settlement Agreement                                    Page 27
Case 4:17-cv-12626-MFL-DRG ECF No. 69-1, PageID.1606 Filed 06/11/19 Page 35 of 35
